Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,5,7,10,14,16,27,31 and 33-36 are pending in the application. Claims 1 and 10 have been amended, claims 2-4,6,8,9,11-13,15,17-26,28-30 and 32 have been cancelled and claims 33-36 were newly added.   Thus, claims1,5,7,10,14,16,27,31 and 33-36  have been examined as the subject matter of record.


Maintained Rejections
	Applicant's arguments filed June 16, 2022 are acknowledged and have been fully considered.  
	The rejection of  claims 1,5,7,10,14,16,27 and 31 under 35 USC 103 as being obvious over Werner (US Patent 9,131,678 B1) in view of  Mason (Journal of Wildlife Management 53(3):836 July 1989) and Eble et al. (US PG Publication 2007/0081947 A1) is maintained for the reasons set forth below.

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,5,7,10,14,16,27 and 31  are rejected under 35 USC 103 as being obvious over Werner (US Patent 9,131,678 B1) in view of  Mason (Journal of Wildlife Management 53(3):836 July 1989) and Eble et al. (US PG Publication 2007/0081947 A1).
Applicant’s Invention

      Applicant claims a bird repellent composition comprising a visual cue agent comprising calcium carbonate (CaCO3), and an anthraquinone compound in a ratio range of from about 1.0:1.0 to about 2.5:1.0 CaCO3 to anthraquinone compound, wherein the composition comprises from about 300 ppm to about 2500 ppm of the anthraquinone compound, and wherein the CaCO3 and the anthraquinone compound exhibit spectral 2 ME1 41089104v.1Ser. No. 14/910,099 Attorney Docket No. 99726-00196 characteristics sufficiently similar such that a bird does not visually differentiate between the CaCO3 and the anthraquinone compound.     

	   Applicant also claims a method of enhancing bird repellency comprising applying to a substrate a composition comprising a visual cue agent comprising calcium carbonate (CaCO3), and an anthraquinone compound in a ratio range of from about 1.0:1.0 to about 2.5:1.0 CaCO3 to anthraquinone compound, wherein the composition comprises from about 300 ppm to about 2500 ppm of the anthraquinone compound, and wherein the CaCO3 and the anthraquinone compound exhibit spectral characteristics sufficiently similar such that a bird does not visually differentiate between the CaCO3 and the anthraquinone compound.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

  Werner teaches a method for reducing an amount of anthraquinone used to repel birds from a target, the method comprising the following steps: a. application of a first treatment comprising an anthraquinone bird repellent agent to said target in an amount effective to repel said birds, and b. application of one or more subsequent treatments comprising a visual cue agent that exhibits spectral characteristics sufficiently similar to said anthraquinone that said birds do not visually differentiate between said first treatment and said subsequent treatments, wherein said anthraquinone is applied at a significantly lower amount than said first treatment, and said visual cue agent is applied at an amount effective to be visibly recognized by said birds (claim 1 of Werner).  Werner teaches that formulations anthraquinone are available commercially, including but not limited to, 9,10-anthraquinone (see column 5, lines 29-40).  Werner teaches that in the initial application, preferred amounts of anthroquinone (AVIPEL, FLIGHT CONTROL PLUS, AV-1011 or AV-2022) are approximately 2,000 ppm active ingredient (a.i.) for most birds, but may be as low as 600 ppm a.i.  for larks (see column 6, lines 5-24).  In the subsequent applications wherein the bird repellent agent is applied in conjunction with the visual cue agent, Werner teaches that the amount of the repellent agent is significantly reduced.  In these later applications, suitable amounts of the repellent agent may be between about 2% to about 60% of the amount used in the initial application (see column 6, lines 37-46).  Werner teaches that the  bird repellent agent will be formulated with a suitable inert carrier as is known in the art wherein synthetic polymers could be used as a carrier (see column 7, lines 4-30).  



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Werner is that Werner does not expressly teach the use of calcium carbonate as a visual cue agent. However, Mason teaches an experiment wherein the relative effectiveness of chemical (methyl anthranilate) and visual (calcium carbonate [CaCO3]) stimuli as cues to enhance methiocarb-induced food avoidance in red-winged blackbirds (Agelaius phoeniceus) was tested.  Mason teaches methyl anthranilate was superior to CaCO3, but a combination of both cues elicited stronger learning than either cue alone(abstract).  
 
    A second difference between the invention of the instant application and that of Werner is that Werner does not expressly teach as 50-90 wt. % of polymeric material (limitation of instant claims 7 and 16).  However, Eble et al. disclose a predominantly amorphous active substance formulation, comprising 0.5 to 50% by weight of an active substance A) which is crystalline at 50 degrees Celsius, 50 to 90% by weight of a polymer B), selected from the group consisting of dextrans, dextrins, gum Arabic, polyvinyl alcohol, polyvinylpyrrolidone, polyethylene glycol, polyaspartic acid and alginates (see claim 7 of Eble et al.).  The active substance is selected from the group consisting of crop protection agents, bird repellents, plant nutrients and soil conditioners, and agents for curing, alleviating or preventing diseases in humans or animals (claim 9 of Eble et al.) wherein anthraquinone is disclosed as a potential active (see claim 14 of Eble et al.).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

  The teachings of Werner and Mason are directed to bird repellent formulations. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Werner and Mason to arrive at a method of enhancing bird repellency using calcium carbonate as a visual cue at the time the instant invention was filed, with a reasonable expectation of success.  Werner teaches that the preferred bird repellents, anthraquinone, flutolanil, anthranilate, methiocarb, caffeine, and chlorpyrifos (plus-cyhalothrin) all exhibit UV-A (320-400 nm) and/or UV-B (280-320 nm) absorbance.  Thus, suitable visual cue agents should exhibit ultraviolet absorbance at or sufficiently near these wavelengths (column 5, lines 47-52) and that preferred visual cue agents, include, but are not limited to, titanium (IV) oxides (TiO.sub.2), trisiloxanes, siloxanes, and other UV-B- and/or UV-A-absorbent agents (see column 6, lines 1-4). Werner teaches that they have unexpectedly discovered that in applications wherein the amount of the repellant agent is greatly reduced, that is, to less than 10% of the amount used in the initial application, particularly between 4% to 9%, and most preferably between 4% to 7%, a synergistic increase in repellency is observed upon addition of visual cue agent(column 6, lines 47-53). Mason teaches that when used alone methyl anthranilate was superior to CaCO3, but a combination of both cues elicited stronger learning than either cue alone(abstract).         One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit a synergistic increase in repellency .  Further, the instant claims would have been obvious because the substitution of one known visual cue for another visual cue in a method to repel birds would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

 The teachings of Werner and Eble et al. are directed to formulations comprising pest controlling actives and a polymeric material.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Wilson et al. and Eble et al. to arrive at a method of enhancing bird repellency using 50-90wt% of a polymer adjuvant at the time the instant invention was filed, with a reasonable expectation of success.  Eble et al. teach that   the efficacy of slightly soluble active substances is greatly restricted by the transport from the application site to the site of the desired effect in the biological system and that they have disclosed an approach to improving the solubility or generally the bioavailability of such slightly soluble active substances by suitable measures (see [0002]). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of improving solubility or generally the bioavailability of anthraquinone.   . 

    	  With regards to the ratio of visual cue to bird repellent being within the range of about 0 1.0:1.0 to about 2.5:1.0, neither of the cited references teach the instantly claimed ratio range. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create a mixture having the instantly recited 1:1 ratio. When faced with constituting a mixture, one of ordinary skill in the art would have been motivated to start at a 1:1 ratio, a ratio which falls within the presently claimed range of ratios, with a reasonable expectation of success and as a starting point for performing routine optimization procedure. In the instant case, bird repellents such as anthraquinone and visual cues such as calcium carbonate were known in the art to be useful in combination and used in pest controlling compositions exhibiting enhanced pesticidal activity levels, therefore, it would have been obvious to combine these components in a 1:1 ratio towards the optimization.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


Examiner's Response to Applicant’s Remarks


    Applicant’s arguments filed on June 16, 2022, with respect to the rejection of claims 1,5,7,10,14,16,27 and 31 under 35 USC 103 as being obvious over Werner (US Patent 9,131,678 B1) in view of  Mason (Journal of Wildlife Management 53(3):836 July 1989) and Eble et al. (US PG Publication 2007/0081947 A1)have been fully considered but they are not persuasive.
	Applicant argues that they have demonstrated synergistic effects in enhancing bird repellency for the particular combination of compounds recited in the present claims over the concentration range of the anthraquinone compound required by the present claims. For example, Applicant argues that calcium carbonate is a visual cue agent that has no activity in bird repellency when used alone.  In addition, Applicant argues that calcium carbonate has a UV absorbance spectrum or color that is substantially the same as that of anthraquinone. Despite the fact that calcium carbonate has no activity in bird repellency when used alone, and has spectral characteristics substantially the same as those of anthraquinone, Applicant argues that they have surprisingly found that combining calcium carbonate with anthraquinone enhances bird repellency relative to anthraquinone alone.    Further, Applicant argues that the Second Werner Declaration describes a study (Experiment 2) in which the bird repellency activity of a combination of calcium carbonate and anthraquinone was compared to anthraquinone alone. As shown in Figure 2 of the Second Werner Declaration, the combination of calcium carbonate and anthraquinone exhibited enhanced bird repellency activity relative to anthraquinone alone at several concentrations of anthraquinone (i.e., 0.035%, 0.1% and 0.25%, which corresponds to 350 ppm, 1000 ppm and 2500 ppm, respectively). Because calcium carbonate alone has no effect alone on bird repellency, while the combination of calcium carbonate and anthraquinone enhanced bird repellency relative to anthraquinone alone, Applicant argues that these results demonstrate a synergistic effect for the combination of calcium carbonate and anthraquinone in enhancing bird repellency.  However, the Examiner is not persuaded by Applicant’s argument. Werner teaches a method for reducing an amount of anthraquinone used to repel birds from a target, the method comprising the following steps: a. application of a first treatment comprising an anthraquinone bird repellent agent to said target in an amount effective to repel said birds, and b. application of one or more subsequent treatments comprising a visual cue agent that exhibits spectral characteristics sufficiently similar to said anthraquinone (column 5, lines 47-52) and that preferred visual cue agents, include, but are not limited to, titanium (IV) oxides (TiO.sub.2), trisiloxanes, siloxanes, and other UV-B- and/or UV-A-absorbent agents (see column 6, lines 1-4). Werner teaches that they have unexpectedly discovered that in applications wherein the amount of the repellant agent is greatly reduced, that is, to less than 10% of the amount used in the initial application, particularly between 4% to 9%, and most preferably between 4% to 7%, a synergistic increase in repellency is observed upon addition of visual cue agent(column 6, lines 47-53).  Mason teaches an experiment wherein  the relative effectiveness of chemical (methyl anthranilate) and visual (calcium carbonate [CaCO3]) stimuli as cues to enhance methiocarb-induced food avoidance in red-winged blackbirds (Agelaius phoeniceus) was tested.  Mason teaches methyl anthranilate was superior to CaCO3, but a combination of both cues elicited stronger learning than either cue alone(abstract).  The instant claims would have been obvious because the substitution of one known visual cue that exhibits spectral characteristics sufficiently similar to  anthraquinone  for another visual cue that exhibits spectral characteristics sufficiently similar to anthraquinone in a method to repel birds would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

	Secondly, Applicant argues that the synergistic effect in enhancing bird repellency for the particular combination of compounds recited in the present claims, i.e., calcium carbonate and anthraquinone, would not have been expected from the combined teachings of Werner, Mason and Eble for at least the following reasons:  Werner fails to even mention calcium carbonate, much less teach or suggest that calcium carbonate has any effect when used in combination with anthraquinone and Mason relates to the combination of calcium carbonate with bird repellants with different spectral characteristics, i.e., methyl anthranilate and/or methiocarb. However, the Examiner is not persuaded by Applicant’s argument. Werner teaches a method for reducing an amount of anthraquinone used to repel birds from a target, the method comprising the following steps: a. application of a first treatment comprising an anthraquinone bird repellent agent to said target in an amount effective to repel said birds, and b. application of one or more subsequent treatments comprising a visual cue agent that exhibits spectral characteristics sufficiently similar to said anthraquinone (column 5, lines 47-52) and that preferred visual cue agents, include, but are not limited to, titanium (IV) oxides (TiO.sub.2), trisiloxanes, siloxanes, and other UV-B- and/or UV-A-absorbent agents (see column 6, lines 1-4). Werner teaches that they have unexpectedly discovered that in applications wherein the amount of the repellant agent is greatly reduced, that is, to less than 10% of the amount used in the initial application, particularly between 4% to 9%, and most preferably between 4% to 7%, a synergistic increase in repellency is observed upon addition of visual cue agent(column 6, lines 47-53).  Mason teaches an experiment wherein  the relative effectiveness of chemical (methyl anthranilate) and visual (calcium carbonate [CaCO3]) stimuli as cues to enhance methiocarb-induced food avoidance in red-winged blackbirds (Agelaius phoeniceus) was tested.  Mason teaches methyl anthranilate was superior to CaCO3, but a combination of both cues elicited stronger learning than either cue alone(abstract).  The instant claims would have been obvious because the substitution of one known visual cue that exhibits spectral characteristics sufficiently similar to  anthraquinone  for another visual cue that exhibits spectral characteristics sufficiently similar to anthraquinone in a method to repel birds would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



	Next, Applicant argues that Applicant has demonstrated that the approach described by Mason of combining methyl anthranilate and methiocarb with a visual cue having different spectral characteristics is not effective for anthraquinone. Specifically, Applicant has demonstrated that combination of anthraquinone with a visual cue with different spectral characteristics did not enhance bird repellency, but instead actually reduced bird repellency relative to anthraquinone alone. For example, in the Third Declaration Under 37 C.F.R. § 1.132 of Scott Werner filed March 9, 2022 (hereafter, "the Third Werner Declaration"), Applicant describes a study in which the combination of anthraquinone and red #40 dye was evaluated for bird repellency activity. However, the Examiner is not persuaded by Applicant’s argument. Werner teaches a method for reducing an amount of anthraquinone used to repel birds from a target, the method comprising the following steps: a. application of a first treatment comprising an anthraquinone bird repellent agent to said target in an amount effective to repel said birds, and b. application of one or more subsequent treatments comprising a visual cue agent that exhibits spectral characteristics sufficiently similar to said anthraquinone (column 5, lines 47-52) and that preferred visual cue agents, include, but are not limited to, titanium (IV) oxides (TiO.sub.2), trisiloxanes, siloxanes, and other UV-B- and/or UV-A-absorbent agents (see column 6, lines 1-4). Werner teaches that they have unexpectedly discovered that in applications wherein the amount of the repellant agent is greatly reduced, that is, to less than 10% of the amount used in the initial application, particularly between 4% to 9%, and most preferably between 4% to 7%, a synergistic increase in repellency is observed upon addition of visual cue agent(column 6, lines 47-53).  Mason teaches an experiment wherein  the relative effectiveness of chemical (methyl anthranilate) and visual (calcium carbonate [CaCO3]) stimuli as cues to enhance methiocarb-induced food avoidance in red-winged blackbirds (Agelaius phoeniceus) was tested.  Mason teaches methyl anthranilate was superior to CaCO3, but a combination of both cues elicited stronger learning than either cue alone(abstract).  The instant claims would have been obvious because the substitution of one known visual cue that exhibits spectral characteristics sufficiently similar to  anthraquinone  for another visual cue that exhibits spectral characteristics sufficiently similar to anthraquinone in a method to repel birds would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617